UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10395 Pioneer Series Trust VII (Exact name of registrant as specified in charter) 60 State Street Boston, MA02109 (Address of principal executive offices) Terrence J. Cullen 60 State Street Boston, MA02109 (Name and address of agent for service) Registrant's telephone number, including area code:(617) 742-7825 Date of fiscal year end:October 31 Date of reporting period:July 1, 2013 to June 30, 2014 SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Pioneer Series Trust VII By (Signature and Title)/s/ Mark D. Goodwin Mark D. Goodwin, Executive Vice President DateAugust 20, 2014 Pioneer Emerging Markets Local Currency Debt Fund There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. Pioneer Global High Yield Fund BTA BANK JSC Ticker: BTAS Security ID: 05574Y100 Meeting Date: SEP 26, 2013 Meeting Type: Special Record Date: SEP 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor A1 Elect Chairman of Meeting For For Management A2 Elect Secretary of Meeting For For Management A3 Approve Meeting Holding Regulations For For Management A4 Approve Form of Voting at Meeting For For Management A5 Approve Meeting Agenda For For Management 1 Elect Director Kadyrzhan Damitov For For Management 2 I Hereby Certify that I am not a Legal For For Management Entity or having Shareholder Participant, or an Individual which Participates in Legal Entities incorporated in any OffShore Zones Set by the Authorized Body of the Republic of Kazakhstan BTA BANK JSC Ticker: BTAS Security ID: 05574Y100 Meeting Date: DEC 30, 2013 Meeting Type: Special Record Date: DEC 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor A1 Elect Chairman of Meeting For For Management A2 Elect Secretary of Meeting For For Management A3 Approve Meeting Holding Regulations For For Management A4 Approve Form of Voting at Meeting For For Management A5 Approve Meeting Agenda For For Management 1 Approve Early Termination and Elect For For Management New Members of Vote Counting Commission; Fix Size and Term of Office 2 I Hereby Certify that I am not a Legal For For Management Entity or having Shareholder Participant, or an Individual which Participates in Legal Entities incorporated in any OffShore Zones Set by the Authorized Body of the Republic of Kazakhstan BTA BANK JSC Ticker: BTAS Security ID: 05574Y100 Meeting Date: FEB 14, 2014 Meeting Type: Special Record Date: JAN 27, 2014 # Proposal Mgt Rec Vote Cast Sponsor A1 Elect Chairman of Meeting For For Management A2 Elect Secretary of Meeting For For Management A3 Approve Meeting Holding Regulations For For Management A4 Approve Form of Voting at Meeting For For Management A5 Approve Meeting Agenda For For Management 1 Approve Changes to Composition of For For Management Board of Directors 2 I Hereby Certify that I am not a Legal For For Management Entity or having Shareholder Participant, or an Individual which Participates in Legal Entities incorporated in any OffShore Zones Set by the Authorized Body of the Republic of Kazakhstan BTA BANK JSC Ticker: BTAS Security ID: 05574Y100 Meeting Date: MAY 31, 2014 Meeting Type: Annual Record Date: APR 30, 2014 # Proposal Mgt Rec Vote Cast Sponsor A1 Elect Chairman of Meeting For For Management A2 Elect Secretary of Meeting For For Management A3 Approve Meeting Holding Regulations For For Management A4 Approve Form of Voting at Meeting For For Management A5 Approve Meeting Agenda For For Management 1 Approve Standalone and Consolidated For Against Management Financial Statements 2 Approve Allocation of Income and For For Management Dividends 3 Approve Results of Shareholders For For Management Appeals on Actions of Company and Its Officials 4 Approve Information on Remuneration of For Against Management Management Board and Board of Directors 5 I Hereby Certify that I am not a Legal For For Management Entity or having Shareholder Participant, or an Individual which Participates in Legal Entities incorporated in any OffShore Zones Set by the Authorized Body of the Republic of Kazakhstan EMERALD PLANTATION HOLDINGS LIMITED Ticker: EMEXF Security ID: G30337102 Meeting Date: JUN 23, 2014 Meeting Type: Annual Record Date: MAY 23, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Consolidated Financial For Against Management Statements FREEPORT-MCMORAN COPPER & GOLD INC. Ticker: FCX Security ID: 35671D857 Meeting Date: JUL 16, 2013 Meeting Type: Annual Record Date: MAY 24, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard C. Adkerson For For Management 1.2 Elect Director Robert J. Allison, Jr. For For Management 1.3 Elect Director Alan R. Buckwalter, III For For Management 1.4 Elect Director Robert A. Day For For Management 1.5 Elect Director James C. Flores For For Management 1.6 Elect Director Gerald J. Ford For For Management 1.7 Elect Director Thomas A. Fry, III For For Management 1.8 Elect Director H. Devon Graham, Jr. For For Management 1.9 Elect Director Charles C. Krulak For For Management 1.10 Elect Director Bobby Lee Lackey For For Management 1.11 Elect Director Jon C. Madonna For For Management 1.12 Elect Director Dustan E. McCoy For For Management 1.13 Elect Director James R. Moffett For For Management 1.14 Elect Director B. M. Rankin, Jr. For For Management 1.15 Elect Director Stephen H. Siegele For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Request Director Nominee with Against Against Shareholder Environmental Qualifications 5 Require Independent Board Chairman Against For Shareholder 6 Adopt Policy and Report on Board Against Against Shareholder Diversity 7 Amend Bylaws Call Special Meetings Against For Shareholder FREEPORT-MCMORAN COPPER & GOLD INC. Ticker: FCX Security ID: 35671D857 Meeting Date: JUN 17, 2014 Meeting Type: Annual Record Date: APR 21, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard C. Adkerson For For Management 1.2 Elect Director Robert J. Allison, Jr. For For Management 1.3 Elect Director Alan R. Buckwalter, III For For Management 1.4 Elect Director Robert A. Day For For Management 1.5 Elect Director James C. Flores For For Management 1.6 Elect Director Gerald J. Ford For For Management 1.7 Elect Director Thomas A. Fry, III For For Management 1.8 Elect Director H. Devon Graham, Jr. For For Management 1.9 Elect Director Lydia H. Kennard For For Management 1.10 Elect Director Charles C. Krulak For For Management 1.11 Elect Director Bobby Lee Lackey For For Management 1.12 Elect Director Jon C. Madonna For For Management 1.13 Elect Director Dustan E. McCoy For For Management 1.14 Elect Director James R. Moffett For For Management 1.15 Elect Director Stephen H. Siegele For For Management 1.16 Elect Director Frances Fragos Townsend For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Require Director Nominee with Against Against Shareholder Environmental Experience GREEN FIELD ENERGY SERVICES INC Ticker: Security ID: 39304KAE6 Meeting Date: APR 15, 2014 Meeting Type: Written Consent Record Date: MAR 11, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 To Accept The Plan None For Management HORIZON LINES, INC. Ticker: HRZL Security ID: 44044K309 Meeting Date: JUN 05, 2014 Meeting Type: Annual Record Date: APR 07, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James LaChance For For Management 1.2 Elect Director Steven L. Rubin For For Management 2 Adopt NOL Rights Plan (NOL Pill) For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation NORWEGIAN ENERGY COMPANY ASA Ticker: NOR Security ID: R6333ZAD0 Meeting Date: JUL 08, 2013 Meeting Type: Bondholder Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approval of Summons For For Management 2 Approval of Agenda For For Management 3 Election of Minutes Keepers For For Management 4 Consent to Amendments in Bond Agreement For For Management NORWEGIAN ENERGY COMPANY ASA Ticker: NOR Security ID: R6333ZAG3 Meeting Date: JUL 08, 2013 Meeting Type: Bondholder Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approval of Summons For For Management 2 Approval of Agenda For For Management 3 Election of Minutes Keepers For For Management 4 Consent to Amendments in Bond Agreement For For Management VALE S.A. Ticker: VALE5 Security ID: 91912E204 Meeting Date: APR 17, 2014 Meeting Type: Annual/Special Record Date: MAR 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year Ended Dec. 31, 2013 2 Approve Allocation of Income and For For Management Dividends 3 Elect Alternate Directors None None Management 4 Elect Fiscal Council Member(s) None For Shareholder Nominated by Preferred Shareholders 5 Approve Remuneration of Company's For Against Management Management 1 Approve Cancellation of Treasury Shares For For Management 2 Authorize Capitalization of Reserves For For Management 3 Amend Article 5 to Reflect Changes in For For Management Capital Pioneer Global Multi Sector Income Fund There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. END NPX REPORT
